Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


Bryan Seth Williams, Appellant                         Appeal from the 188th District Court of
                                                       Gregg County, Texas (Tr. Ct. No. 48326-
No. 06-21-00023-CR         v.                          A). Memorandum Opinion delivered by
                                                       Justice van Cleef, Chief Justice Morriss and
The State of Texas, Appellee                           Justice Stevens participating.


       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the bill of costs and judgment by deleting
$249.00 in duplicative court costs and to reflect that the amount of court costs owed is $145.00.
As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Bryan Seth Williams, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.
                                                       RENDERED JUNE 7, 2022
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk